DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-11 and 14-22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yeo et al. (US Publication 2020/0028640 A10.
In regards to claims 1, 2, 3 and 4, Yeo et al. (US Publication 2020/0028640 A1) teaches a method of operating a network node (100) in a NR radio access network, the method comprising transmitting demodulation reference signaling, DM- RS, associated to downlink channel signaling, the DM-RS having a DM-RS pattern in frequency domain over a range of subcarriers including a reference subcarrier (see figure 3M and paragraph 430; FIG. 3M is a diagram showing examples for coexistence between various signals, such as an NR CSI-RS/NR DMRS/LTE CRS, through the subgrouping of NR CSI-RS resources; see paragraph 431; in order to avoid a resource 3m-00 for PDCCH transmission and resources 3m-01 for DMRS transmission, an NZP or ZP CSI-RS may be transmitted/configured in Nos. 5, 6, 7, 8 OFDM symbols 3m-03, 3m-04 in one slot configured with 14 OFDM symbols. If one slot includes seven OFDM symbols or less, corresponding OFDM symbol numbers may be changed accordingly. In this case, a detailed RE pattern configuration for the NZP CSI-RS or ZP CSI-RS, ZP SRS within 3m-03 and 3m-04 may be configured according to the embodiment 3-1 and the embodiment 3-2. In this example, the resource 3m-01 for DMRS transmission has been assumed to be transmitted in Nos. 3, 4, 9, 10 OFDM symbols. This is for providing high layer MIMO transmission or accurate DMRS channel estimation for a high-speed UE. In this example, 3m-04 having the possibility of a collision against an LTE CRS has lower priority than 3m-03 not having the possibility of a collision against other signals), wherein in a first frequency range below the reference subcarrier, the DM-RS pattern comprises a first sub- pattern represented by a repeated flush arrangement of a pattern element covering a number NP of subcarriers, and in a second frequency range above the reference subcarrier, the DM-RS pattern comprises a second sub-pattern represented by a repeated flush arrangement of the pattern element, wherein the first sub-pattern and the second sub-pattern are separated in frequency domain by an interrupting pattern having a number NI of subcarriers, wherein NI>0 and NI is different from NP (see paragraph 431; when a CSI-RS resource having a small number of eight CSI-RS ports or less are configured, 3m-03 may be first used. If a large number of eight CSI-RS ports or more are configured, 3m-04 may be additionally used in addition to 3m-03. In this case, if an LTE CRS and an NR CSI-RS are transmitted together in 3m-04, a BS may apply separate CSI-RS power boosting on 3m-04 and 3m-03 and may transmit information on the separate CSI-RS power boosting to a UE through two power boosting information parameters Pc).
In regards to claim 5, Yeo teaches, wherein a pattern element comprises a plurality of subcarriers, wherein each subcarrier of the pattern element is neighboring to at least one other subcarrier of the pattern element, wherein the plurality of subcarriers comprises one or more subcarriers for carrying DM-RS and one or more subcarriers not for carrying DM-RS (see figure 3M; see DMRS in 3m-01, 3m-04, 3m-09).
In regards to claims 6, 14 and 16, Yeo teaches, wherein a pattern element is a comb element, which may combine one subcarrier for carrying DM-RS and one or more subcarriers not for carrying DM-RS (see figure 3M; see the CSI-RS resource types).
In regards to claims 7 and 18, Yeo teaches, wherein repeated flush arrangement of a pattern element is represented by an arrangement of multiple instances of the pattern element in a subcarrier subrange such that each instance is neighboring to at least one other instance (see figure 3M; LTE CRS next to DMRS which is next to CSI-RS).
In regards to claims 8 and 19, Yeo teaches, wherein the DM-RS pattern is transmitted based on a coexistence indication indicating presence of Cell-Specific Reference Signaling (see paragraph 430 and figure 3M; FIG. 3M is a diagram showing examples for coexistence between various signals, such as an NR CSI-RS/NR DMRS/LTE CRS, through the subgrouping of NR CSI-RS resources).
In regards to claims 9 and 20, Yeo teaches, wherein the reference subcarrier corresponds to a central-frequency subcarrier or DC subcarrier of an LTE carrier (see paragraph 199 and figure 2A; in the time-frequency domain, a basic unit of a resource is a resource element (RE) 2a-112 and may be indicated as an OFDM symbol index and a subcarrier index).
In regards to claims 10 and 21, Yeo teaches, wherein the downlink channel is a data channel or control channel (see figure 3L and paragraph 429; in order to avoid a resource 3l-00 for PDCCH transmission and a resources 3l-02 for transmitting an LTE CRS, an NZP or ZP CSI-RS may be transmitted/configured in Nos. 6, 7, 10, 11, 13, 14 OFDM symbols 3l-07 in one slot configured with 14 OFDM symbols).
In regards to claims 11 and 22, Yeo teaches, wherein the interrupting pattern comprises one subcarrier not for carrying DM-RS, which may be arranged on the reference subcarrier, or on a subcarrier neighboring the reference subcarrier (see figure 3M; the DMRS is adjacent to the LTE CRS).
In regards to claims 15 and 17, Yeo teaches, wherein a pattern element is a comb element, which may combine one subcarrier for carrying DM-RS and one or more subcarriers not for carrying DM-RS (see figure 3M; the LTE CRS, DMRS and CSI RS are adjacent to each other).
Relevant Prior Art
Prior art Yokomakura et al. (US Publication 2015/0003370 A1) teaches The IDMRS generation module 27 generates the demodulation reference signal (DMRS) of the pattern that is notified from the control signal detection module 24 and thus outputs the generated demodulation reference signal (DMRS) to the demodulation reference signal multiplexing module 15 (see paragraph 55).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY P PATEL whose telephone number is (571)272-3086. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY P PATEL/Primary Examiner, Art Unit 2466